UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7225


PATRICK L. BAUCUM,

                Petitioner - Appellant,

          v.

WARDEN KUMA J. DEBOO,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cv-00004-JPB-DJJ)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Patrick L. Baucum, Appellant Pro Se.   Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick   L.   Baucum,   a   federal   prisoner,   appeals   the

district   court’s   order   accepting     the    recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.         We have reviewed the record

and find no reversible error.           Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.       See Baucum v. DeBoo, No. 2:12-cv-

00004-JPB-DJJ (N.D.W. Va. July 9, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                    2